                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                    )
                                                )
                 Plaintiff,                     )
                                                )
   v.                                           )      No.:   3:20-CR-21-TAV-DCP-1
                                                )
   ANMING HU,                                   )
                                                )
                 Defendant.                     )


                          MEMORANDUM OPINION AND ORDER

          This matter is before the Court on defendant’s motion for a judgment of acquittal,

   pursuant to Federal Rule of Criminal Procedure 29 [Doc. 116, pp. 80–81], a written

   supplement thereto [Doc. 104; Doc. 116, pp. 272–73], as well as his renewed motion for

   judgment of acquittal [Doc. 117, p. 23], and a written motion requesting ruling [Doc. 127].

   The government opposes defendant’s motions [Doc. 116, pp. 81–93; Doc. 117, pp. 23–33;

   Doc. 128]. After hearing arguments on defendant’s motion during trial, the Court deferred

   ruling on the matter. For the reasons stated below, defendant’s Rule 29 motion for a

   judgment of acquittal is GRANTED and defendant is ACQUITTED on all charges in the

   indictment [Doc. 3].

   I.     Background

          A.     Indictment

          In February 2020, defendant was indicted on three counts of wire fraud, in violation

   of 18 U.S.C. §§ 1343 and 2 (Counts 1-3) and three counts of causing false statements to be

   made in violation of 18 U.S.C. §§ 1001 and 2 (Counts 4-6) [Doc. 3].



Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 1 of 52 PageID #: 2296
          This case involves a restriction in several appropriations acts that prohibits the

   National Aeronautics and Space Administration (“NASA”) from using appropriated

   funding to enter into or fund any grant or cooperative agreement of any kind to participate,

   collaborate, or coordinate bilaterally in any way with China or any Chinese-owned

   company (“NASA’s China Funding Restriction”) [Id. at 1]. The government alleged that,

   while defendant was an Associate Professor in the Department of Mechanical, Aerospace,

   and Biomedical Engineering at the University of Tennessee, Knoxville (“UTK”), he

   performed research under grants funded by agencies including NASA [Id. at 2]. However,

   the government alleged that, beginning at least as early as 2013, defendant was also a

   faculty member at the Beijing University of Technology (“BJUT”), Institute of Laser

   Engineering in Beijing, China [Id.].

          The government alleged that, beginning in 2016, defendant engaged in a scheme to

   defraud NASA by falsely representing and concealing his affiliation with BJUT to UTK,

   and, through his fraudulent representations and omissions to UTK, he knowingly and

   willfully caused UTK to falsely certify to NASA that UTK was in compliance with

   NASA’s China Funding Restriction. [Id. at 6]. As a result, defendant worked on several

   NASA-funded projects with UTK, including the Jet Propulsion Laboratory at the

   California Institute of Technology (“JPL”) Subcontract No. 1560728 and a NASA’s

   Marshall Space Flight Center (“MSFC”) Cooperative Agreement [Id. at 10–14].




                                                2


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 2 of 52 PageID #: 2297
          The government charges that the following separate instances of wire

   communications constitute wire fraud:

    COUNT DATE                        DESCRIPTION OF WIRE
    1     October 20, 2016            Email transmitting the “Cost-Reimbursement With an
                                      Educational Institution Subcontract” regarding JPL
                                      Subcontract 1560728 from UTK in Tennessee to JPL
                                      in California
    2          November 12, 2018      Email transmitting the “NASA Grant and Cooperative
                                      Agreement” from UTK in Tennessee to MSFC in
                                      Alabama
    3          August 30, 2019        Invoice Number 90095483 requesting payment of
                                      $5,000 transmitted from UTK in Tennessee to NASA
                                      in Mississippi through the Department of the
                                      Treasury’s Invoice Processing Platform

   [Id. at 14–15]. The government further charges that the following conduct constitutes

   separate instances of causing false statements to be made in a matter within the jurisdiction

   of the executive branch of the United States government:

    COUNT DATE                        DESCRIPTION OF WIRE
    4     February 15, 2017           UTK submission of invoice number 90080002 to
                                      NASA/JPL requesting payment of $7,332.97 and
                                      certifying that the requested payment was for
                                      appropriate purposes and in accordance with the
                                      provisions of the application and award documents
    5          March 9, 2017          UTK submission of invoice number 90080450 to
                                      NASA/JPL requesting payment of $7,812.45 and
                                      certifying that the requested payment was for
                                      appropriate purposes and in accordance with the
                                      provisions of the application and award documents
    6          July 24, 2017          UTK submission of invoice number 90082670 to
                                      NASA/JPL requesting payment of $11,202.74 and
                                      certifying that the requested payment was for
                                      appropriate purposes and in accordance with the
                                      provisions of the application and award documents

   [Id. at 15–16].

                                                3


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 3 of 52 PageID #: 2298
   II.   Trial Evidence

         A.     Employment and Disclosures

         Defendant began working at UTK as an Assistant Professor in the Department of

   Mechanical, Aerospace & Biomedical Engineering on November 1, 2013 [Doc. 112,

   p. 159; Government’s Exhibit (“GE”) 2-A] and worked in that position until around the

   time of his arrest in this matter on February 27, 2020 [Doc. 112, p. 66; Doc. 116,

   pp. 186–88]. However, the government introduced evidence that, during that same time,

   defendant held a professorship at BJUT. Specifically, the government introduced a

   translated “Employment Contract for High-level Talents” between defendant and BJUT,

   the term of which was three years from January 1, 2016, to December 31, 2018 [GE 11-Q,

   p. 1]. The contract provided for compensation of approximately 30,000 yuan per month,

   depending on defendant’s actual working time [Id. at 2]. According to Special Agent Lee

   Gibson, a criminal investigator for the NASA Office of Inspector General [Doc. 112, p.

   54], 30,000 yuan is approximately $4,700 [Id. at 71–72]. The contract also stated that

   defendant was to work “for no less than 2 months per year” at BJUT [GE 11-Q, p. 3].

         The government also introduced a second translated “Employment Contract for

   High-level Talents” between defendant and BJUT, with a three-year contract term from

   January 1, 2019, to December 31, 2021 [GE 11-L, p. 1]. This contract contained the same

   compensation and two-month work minimum terms as the first contract [Id. at 2–3]. The

   second contract, however, did not have defendant’s signature affixed [Doc. 113,

   pp. 14–15], but the government introduced a translated document that appeared to be a

                                              4


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 4 of 52 PageID #: 2299
   copy of the last page of the second contract, which included defendant’s signature

   [GE 11-M; Doc. 113, p. 78]. Agent Gibson stated that he believed this latter document

   was a translated version of an addendum to the second contract, which defendant had

   signed, but admitted that no representative of BJUT had signed the addendum [Doc. 113,

   pp. 16–17].

          On his curriculum vitae (“CV”) submitted in support of his hiring package at UTK,

   defendant did not list any employment or “teaching activities” with BJUT [GE 2-B].1 Dr.

   John Zomchick, the provost and senior vice-chancellor at UTK [Doc. 113, p. 101], testified

   that he would expect a CV submitted as part of a hiring package to include all employment

   at another university, including honorary or summary positions, because UTK expects full

   disclosure [Id. at 118–19]. However, another version of defendant’s CV, dated 2016,

   which law enforcement recovered from defendant’s computer, stated that defendant was a

   “Special-hired Professor” at BJUT beginning in September 2013 [Doc. 112, p. 155;

   GE 11-O].

          In 2018, defendant applied for tenure at UTK [Doc. 112, p. 160; GE 2-C]. The final

   document submitted as a tenure application at UTK is a “mini dossier,” which includes a

   CV and other documents [Doc. 113, p. 113]. Dr. Zomchick stated that it is commonly

   expected or a common practice that an applicant would include all academic activities

   [Id. at 114]. Dr. Zomchick was involved in reviewing defendant’s tenure application



          1
            Of note, although testimony indicated that this CV was the one submitted in support of
   defendant’s hiring package at UTK, the CV itself is not dated.
                                                  5


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 5 of 52 PageID #: 2300
   [Id. at 116]. Defendant did not include any mention of BJUT under the “Employment

   History” section on his tenure application [GE 2-C, p. 6; Doc. 113, p. 120]. Dr. Zomchick

   would have expected employment with BJUT to be included in this section because,

   without it, the record is incomplete [Doc. 113, pp. 120–21].

          Defendant did list two visiting students from BJUT and one postdoctoral researcher

   from BJUT on his tenure application [GE 2-C, p. 32]. Defendant also listed his completed,

   current, and pending grants in his tenure application [Id. at 55–56]. Of the completed

   grants, the JPL-NASA subcontract for $60,000 was the highest single award [Id. at 55].

   Dr. Zomchick testified that, for someone in the College of Engineering, receiving grant

   funding was “absolutely essential” to the tenure decision, and the College of Engineering

   has expectations in its bylaws that faculty bring in external funding [Doc. 113, p. 124].

   Defendant was ultimately awarded tenure [Doc. 112, pp. 163–64].

          During defendant’s employment, UTK employees were required to complete

   outside interests disclosure forms annually, and any substantive changes to their answers

   in a given year were to be communicated to UTK as soon as the change happened

   [Doc. 113, p. 110]. Defendant completed his first outside interests disclosure form on

   November 4, 2013 [GE 2-D]. The form instructed that it was intended for faculty and staff

   to disclose outside interests “as required by the University’s conflict of interests policy

   (Policy FI0125)” [Id. at 1]. Defendant answered “no” to the question “Do you hold an

   office, directorship, or employment in an outside organization?’ [Id.]. Defendant also

   answered “no” to this same question on outside interests disclosure forms filed in 2015

                                               6


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 6 of 52 PageID #: 2301
   [GE 2-E] and 2016 [GE 2-F]. Thereafter, the outside interests disclosure form was

   amended [Doc. 114, p. 80] to ask “Are you an officer, director, board member, trustee, or

   employee of any organization or business entity (for-profit or non-profit) other than the

   University?” and defendant answered “no” to this question in 2017 [GE 2-G], 2018

   [GE 2-H], and 2019 [GE 2-I]. The outside interests disclosures form used in 2017

   continued to include the language regarding policy FI0125 [GE 2-G], but the forms used

   in 2018 and 2019 do not appear to contain this language [GE 2-H; GE 2-I].

          Section 6 of UTK’s Conflicts of Interests policy, FI0125, regarding “Disclosure

   Requirements,” stated that covered individuals would be notified annually to disclose

   outside interests on the form provided by the University, which “requires the disclosure of

   specific outside interests that may or may not represent conflicts of interests” [GE 2-J,

   p. 6]. Subsection (e) stated as follows:

          Covered individuals involved in research (i.e. investigators as defined in
          Section 1above [sic]) must have disclosed outside interests that may be
          affected by the research before proposals are submitted to funding agencies.
          Such covered individuals must keep their disclosures updated for the
          duration of the project. Examples of such interests include, but are not
          limited to, receiving payments for services exceeding $10,000 . . . .

   [Id. at 7]. Dr. Zomchick testified that the list of examples of conflicts of interest contained

   in this subsection are not exhaustive, as indicated by the phrase “but are not limited to”

   [Doc. 113, p. 111]. However, Dr. Zomchick admitted that, under UTK’s conflict of interest

   policy, if someone worked a part-time summer job and made less than $10,000, it would

   not be a conflict of interest [Id. at 137].


                                                 7


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 7 of 52 PageID #: 2302
          UTK professors were also required to submit annual activity reports during the time

   of defendant’s employment [Doc. 116, p. 183]. In his 2013–2014 annual activity report,

   defendant reported one “Abstract Review” published in Beijing [Defendant’s Exhibit

   (“DE”) 2, p. 3] as well as one graduate student that he was advising who had a Chinese

   government scholarship, and two others that he was advising who were “Chinese

   collaborator[s]” [Id. at 5]. He also noted that he was invited to a seminar or lecture in

   Beijing [Id. at 6]. In his 2014–2015 annual activity report, defendant reported four graduate

   students that he was advising who were partially or fully Chinese funded [DE 3, p. 5].

   He also listed that he was invited to a seminar or lecture in Beijing [Id. at 6]. In his

   2015–2016 annual activity report, defendant reported one published article in the Journal

   of Beijing University of Technology [DE 4, p. 2]. He also listed a graduate student that he

   was advising as a visiting student from BJUT [Id. at 6]. In his 2016–2017 report, defendant

   listed that he was a plenary speaker at a seminar or lecture in Beijing, and was invited to

   seminars in Xi’an, China and Shanghai, China [DE 5, p. 6]. Defendant also noted that he

   conducted review of papers or research proposals for the Chinese Nature Science

   Foundation [Id.]. In his 2017–2018 annual activity report, defendant reported that he had

   publications in several Chinese journals [DE 6, pp. 1–4]. In many of these annual activity

   reports, defendant reported publications that specifically identified him as affiliated with

   both UTK and BJUT [See e.g., DE 49, p. 6 (“Ultra-Short Pulsed Laser Manufacturing and

   Surface Processing of Microdevices”), reported on DE 6, p. 3 (2017-2018 Annual Activity




                                                8


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 8 of 52 PageID #: 2303
   Report)]. However, defendant did not specifically report his position at BJUT on any of

   these reports.

          Dr. Zomchick stated that, without reviewing defendant’s annual activity reports, he

   was not sure what defendant did or did not report to UTK [Doc. 113, p. 167]. Agent

   Gibson, however, did not review defendant’s annual activity reports to UTK in his

   investigation [Id. at 62]. Furthermore, Federal Bureau of Investigation (“FBI”) Agent

   Kujtim Sadiku,2 the case agent on this investigation [Doc. 115, p. 174], admitted that he

   had not reviewed all of defendant’s annual activity reports during the course of the

   investigation [Doc. 116, pp. 16, 22–23].




          2
             The Court notes that Agent Sadiku was the government’s last witness in this case, was
   the lead FBI agent investigating this matter, and was the government’s designated officer at the
   trial under Federal Rule of Evidence 615(b). Nevertheless, in reviewing the trial transcripts, the
   Court observes that only a portion of Agent Sadiku’s testimony related to the elements of the
   charged offenses in this case. Instead, Agent Sadiku’s testimony generally related to how and why
   he began to investigate defendant, which, the Court notes, was based on suspicions of economic
   espionage that were ultimately deemed unfounded through the investigation. Specifically, Agent
   Sadiku testified that he initiated his investigation of defendant after obtaining information that
   defendant was part of a foreign government talent plan, specifically, China’s Thousand Talents
   program, but during an interview in April 2018, defendant denied participation in the Thousand
   Talents program, and Agent Sadiku believed defendant when he denied his involvement in the
   talent program [Doc. 115, pp. 174–75, 177, 219]. Nevertheless, Agent Sadiku continued to
   investigate defendant and update UTK on the investigation up through at least late 2019 [Id. at
   183–87]. Indeed, as to the actual conduct that underlies the charges at issue, Agent Sadiku testified
   that, at his interview of defendant on his initial suspicions, defendant informed Agent Sadiku of
   his NASA grants, and Agent Sadiku “had to do research on NASA grants” because he “wasn’t
   familiar with NASA grants at the time” [Id. at 222]. Further, Agent Sadiku acknowledged that he
   did not have substantial experience or knowledge of the grant processes of government agencies
   or university conflict of interest policies, nor was he familiar with the ways in which universities
   engage with government agencies for purposes of sponsoring proposals [Id. at 182–83].
                                                      9


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 9 of 52 PageID #: 2304
        B.     NASA Funding

        NASA is prohibited by Section 1340(a) of The Department of Defense and

 Full-Year Appropriations Act, Public Law 112-10 and Section 539 of the Consolidated and

 further Continuing Appropriation Act of 2012, Public Law 112-55, from using funding

 appropriated under the Acts “to enter into or fund any grant or cooperative agreement of

 any kind to participate, collaborate, or coordinate bilaterally in any way with China or a

 Chinese-owned company, at the prime recipient level or at any subrecipient level, whether

 the bilateral involvement is funded or performed under a no-exchange of funds

 arrangement” [GE 1-A, p. 1; DE 131]. Agent Gibson testified that NASA issues grant

 information circulars periodically to let grant officers, contracting officers, and grantees

 know of changes to NASA’s Grant and Cooperative Agreement Manual [Doc. 112, p. 61].

 NASA issued a grant information circular on September 26, 2015, defining “China or

 Chinese-owned company” for purposes of NASA’s China Funding Restriction as:

        the People’s Republic of China, any company owned by the People’s
        Republic of China or any company incorporated under the laws of the
        People’s Republic of China. Chinese universities and other similar
        institutions are considered to be incorporated under the laws of the PRC and,
        therefore, the funding restrictions apply to grants and cooperative agreements
        that include bilateral participation, collaboration, or coordination with
        Chinese universities.

 [GE 1-A, p. 2; Doc. 112, pp. 62–64].

               1.     UTK Procedures and Training on NASA’s Funding Restriction

        Jean Mercer, UTK’s associate vice-chancellor for research administration, who

 served as the assistant vice-chancellor for research from January 1, 2016, until March 1,

                                             10


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 10 of 52 PageID #:
                                   2305
 2021 [Doc. 114, pp. 7–8], testified that research grant proposals generally contain a

 “biosketch” section, which typically contains information provided by the faculty member,

 and UTK trusted that the faculty member’s provided biosketch was accurate [Id. at 17–18].

 As to the NASA China Funding Restriction, in 2016, UTK looked at a proposer’s biosketch

 and, if there was nothing in the biosketch, and if not aware of anything else, UTK did

 nothing more to ensure compliance with the NASA restriction [Id. at 19]. However, before

 sending a proposal, UTK provided a document called a China Assurance letter to the

 relevant faculty members and asked them to verify that they understand the document

 [Doc. 113, p. 180]. In 2017, Mercer was able to access the outside interest disclosure forms

 and began signing all of UTK’s China Assurance letters herself, because she could check

 the faculty member’s outside interest disclosure form for potential conflicts [Doc. 114,

 pp. 20–21].

        Greg Tolliver, a senior contract analyst at UTK, testified that his job was to review

 contracts for compliance with state and federal law and administer them throughout their

 life [Id. at 117–18]. He stated that, when an award was granted, the principal investigator

 would be sent an e-mail informing the investigator that the proposal had been selected for

 a contract or grant and asking the investigator to review the contract and respond that they

 read, understood, and could comply with the terms of the agreement [Id. at 120].

        UTK developed a “Proposal & Budget Development” PowerPoint training program

 through the Office of Sponsored Programs, which was intended as an “overlook” of certain

 areas of grant proposals [Doc. 113, p. 223; GE 7-Q]. Drew Haswell, who worked as a

                                             11


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 11 of 52 PageID #:
                                   2306
 proposal coordinator in UTK’s sponsored programs department prior to April 2017

 [Doc. 113, p. 217], assisted in preparing this training and delivered the training with some

 co-workers [Id. at 221]. The training specifically addressed NASA’s China Funding

 Restriction, and stated:

        • UTK always includes an amended NASA China Assurance document as
          the final page of an application

        • The language indicates that we do not view our Faculty, Staff & Students
          to be “entities of China”

 [GE 7-Q, p. 37 (emphasis in original)]. Tammy Johnson, who attended this training

 program, sent a copy of the PowerPoint presentation from the session to defendant, along

 with several other UTK faculty members [DE 126; Doc. 113, p. 248]. A similar training

 program from approximately 2018 contained identical language [DE 83, pp. 50, 61–62].

        On March 13, 2019, UTK presented a “Know Your Sponsor: NASA” training

 program, created in part by Tolliver [DE 132, p. 1; Doc. 114, pp. 100–01]. The PowerPoint

 presentation created for this training session stated as follows regarding NASA’s China

 Funding Restriction:

        • NASA will not fund any cooperative efforts with Chinese companies or
          those affiliated (researchers, students)

        • Researchers and students who are Chinese citizens may usually work on
          NASA-funded projects, provided they are not currently affiliated with a
          Chinese company or university

 [DE 132, p. 17]. This training was not available to defendant prior to his NASA proposals

 [Doc. 114, pp. 101–02].


                                             12


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 12 of 52 PageID #:
                                   2307
               2.     JPL Subcontract Proposals

        Defendant first applied for a NASA-funded grant through JPL in January 2016.

 [Doc. 113, p. 64; Doc. 116, p. 131]. JPL is a federally-funded research and development

 center, funded by NASA and managed by the California Institute of Technology [Doc. 112,

 pp. 59–60]. NASA and JPL have a contract whereby JPL performs work for NASA, and

 when JPL engages in contracts with others, it is a subcontract under that contract between

 NASA and JPL; therefore, the terms and conditions that apply to NASA contracts flow

 down to the subcontracts that JPL signs [Doc. 115, pp. 55–56].

        Dr. Yoseph Bar-Cohen, a group supervisor at JPL [Id. at 111–12], first interacted

 with defendant when Dr. Bar-Cohen was looking for someone to assist in specific scientific

 research, and individuals at JPL suggested Dr. Sudarsanam Suresh Babu at UTK, who then

 referred Dr. Bar-Cohen to defendant [Doc. 115, p. 113; Doc. 116, pp. 97–98; DE 62].

 Dr. Bar-Cohen, Dr. Babu, and defendant then began collaborating on creating a proposal

 [GE 8-BB].

        On January 4, 2016, defendant emailed Dr. Bar-Cohen and Dr. Babu his final draft

 of the grant proposal they had been working on, and also attached: (1) a collaboration letter

 from Dr. Tao Chen at BJUT; and (2) a statement regarding his access to various “Facilities,

 Equipment and Other Resources at UTK” [GE 8-BB, p. 1; GE 8-CC; GE 8-DD]. Dr. Chen

 stated, in his letter, that he had “a long-term collaboration on nanomaterial synthesis and

 characterization with Dr. Anming Hu” and offered to provide access to certain scientific

 equipment [GE 8-CC]. Likewise, in his statement regarding access to facilities, defendant

                                              13


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 13 of 52 PageID #:
                                   2308
 stated that he could access equipment and facilities at BJUT through his collaboration with

 Dr. Chen [GE 8-DD]. Dr. Bar-Cohen responded the same day that he had revised

 defendant’s facility description to remove any mention of a facility in China, stating “[w]e

 need to avoid mentioning since NASA does not allow such formal collaboration”

 [GE 8-EE, p. 1]. Later that same day, Dr. Bar-Cohen e-mailed defendant and Dr. Babu a

 revised version of the grant proposal, again stating “we cannot include any collaboration

 with institutes in China” [GE 8-FF, p. 1]. Also on January 4, 2016, Dr. Bar-Cohen

 responded to a separate e-mail from defendant, stating that defendant was trying to get

 additional letters of commitment, informing defendant that if he was “preparing letters

 from China – I cannot use them in the proposal” [GE 8-GG]. Two days later, Dr. Bar-

 Cohen e-mailed defendant about finalizing the proposal and asked whether defendant

 had any ongoing contracts that should be listed as current commitments in the proposal

 [GE 8-HH]. Defendant responded that he did not have any commitments “to the external

 agencies but only internal (university) funds” [Id.].

        Dr. Bar-Cohen would have expected defendant to include any commitments that he

 had at the time in the proposal [Doc. 115, p. 123]. Dr. Bar-Cohen admitted that the letter

 from a BJUT professor stated that defendant was a “long-term collaborator” with him, but

 Dr. Bar-Cohen did not ask defendant to explain his collaboration described in this letter

 [Id. at 147–48].

        On January 12, 2016, Haswell responded to an e-mail from defendant regarding the

 JPL proposal, suggesting a few edits, and stating that, after those issues were addressed,

                                              14


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 14 of 52 PageID #:
                                   2309
 “we will be ready to obtain the Letter of Commitment / UTK China Assurance document

 and have all of this submitted” [GE 8-A, pp. 1–2; GE 8-E, pp. 3–4]. Defendant responded:

 “For China Assurance: are you talking about Hefei National Radiation Facilities, right?

 I include one letter. Does it solve this concerning?” [GE 8-A; p. 1; GE 8-E, pp. 2–3].

 Defendant attached a letter from Professor Guobin Zhang of the National Synchrotron

 Radiation Laboratory in Hefei, China, stating that Professor Zhang had “a long-term

 collaboration on nanostructure characterization” with defendant, and indicating that he

 would like to “guide [defendant] to apply for some beam time of X-ray analysis for relevant

 microstructure characterization and phase identification if his proposal is funded”

 [GE 8-B]. Haswell responded as follows:

        Regarding the China Assurance, NASA requires you to include a signed
        document stating you assure you will comply with the Chinese Funding
        Restrictions.

        However, UTK always includes a special copy stating that, as we understand
        it, this restriction does not apply to faculty, staff, and students.

        Attached is the unsigned version of the document I refer to.

 [GE 8-C, p. 1; GE 8-E, p. 2]. At the time he sent that email, Haswell testified that he did

 not have any reason to believe defendant worked for a Chinese university [Doc. 113,

 p. 230]. As stated in his e-mail, Haswell attached an unsigned copy of UTK’s China

 Assurance letter for the proposal [GE 8-D]. The China Assurance letter contained the

 following language:

        (iv) An Assurance of Compliance with The Department of Defense and
        Full-Year Appropriation Act, Public Law 112-10 Section 1340(a); The
        Consolidated and Further Continuing Appropriation Act of 2012, Public Law
                                             15


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 15 of 52 PageID #:
                                   2310
        112-55, Section 539; and future-year appropriations herein after referred to
        as “the Acts”, whereas:

        (1)     NASA is restricted from using funds appropriated in the Acts to enter
        into or fund any grant or cooperative agreement of any kind to participate,
        collaborate, or coordinate bilaterally with China or any Chinese-owned
        company, at the prime recipient level and at all subrecipient levels, whether
        bilateral involvement is funded or performed under a no-exchange of funds
        arrangement.

        (2)    Definition: “China or Chinese-owned Company” means the People’s
        Republic of China, any company owned by the People’s Republic of China,
        or any company incorporated under the laws of the People’s Republic of
        China.

        (3)   The restrictions in the Acts do not apply to commercial items of
        supply needed to perform a grant or cooperative agreement.

        (4)    By submission of its proposal, the proposer represents that the
        proposer is not China or a Chinese-owned company, and that the proposer
        will not participate, collaborate, or coordinate bilaterally with China or any
        Chinese-owned company, at the prime recipient level or at any subrecipient
        level, whether the bilateral involvement is funded or performed under a
        no-exchange of funds arrangement.

 [GE 8-D]. At the bottom of the Chinese Assurance letter, in bold, was the following

 language:

        “This letter of assurance is predicated on the understanding that the NASA
        Class Deviation [implementing NASA Restrictions on Funding Activities
        with the People’s Republic of China] does not apply to the participation of
        students, faculty and staff from non-Chinese entities engaged in fundamental
        research with a meaning consistent with National Security Decision
        Directive 189. Such fundamental research does not raise national security or
        economic security concerns.”

 [Id. (quotation marks and alteration in original)].

        On January 12, 2016, Haswell e-mailed Dr. Bar-Cohen and defendant a copy of the

 proposal package, UTK commitment letter, and UTK’s China Assurance document
                                              16


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 16 of 52 PageID #:
                                   2311
 [GE 8-E, p. 1; GE 8-F; GE 8-G; GE 8-H]. Haswell stated that he had “reviewed the Letter

 of Commitment provided from Professor Zhang of National Synchrotron Radiation

 Laboratory, and it WILL NOT be considered an official-approved UTK document”

 [GE 8-E, p. 1 (emphasis in original)]. Haswell quoted language from UTK’s China

 Assurance letter, specifically highlighting in yellow language that “the proposer will not

 participate, collaborate, or coordinate bilaterally with China or any Chinese-owned

 company . . . at any subrecipient level” [Id.]. Haswell thus stated that “UTK cannot agree

 to the letter of commitment arrangement provided & still maintain our assurance” and

 requested that the letter not be included in the main application submission to NASA [Id.].

 The finalized proposal package did not contain any reference to defendant’s affiliation with

 BJUT [GE 8-F].

        Haswell also attached a copy of UTK’s China Assurance letter that was signed by

 David Smelser, UTK’s assistant director of sponsored programs [GE 8-H; Doc. 113,

 p. 171]. Smelser signed the China Assurance letter for this proposal based on the belief

 that the proposal coordinator had verified compliance [Doc. 113, p. 187]. Smelser testified

 that he did not know that defendant worked at a Chinese university at that time, and if he

 had known that, he would have referred the matter to a supervisor or the research

 compliance unit, but would not have submitted it to NASA [Id. at 188].

        Dr. Bar-Cohen responded, stating that he would only use the three attachments to

 Haswell’s e-mail [GE 8-II]. Thereafter, Dr. Bar-Cohen submitted the proposal to NASA

 [GE 8-JJ; GE 8-KK]. The proposal listed defendant as affiliated with UTK, and his

                                             17


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 17 of 52 PageID #:
                                   2312
 biosketch did not contain any reference to his affiliation with BJUT [GE 8-KK, pp. 3, 55].

 However, under the “Facilities and Equipment” section, the proposal stated that defendant

 could access “synchrotron X-ray diffractometer in Hefei National Synchrotron Radiation

 Facilities through collaboration” [GE 8-KK, p. 63]. Dr. Bar-Cohen testified that, looking

 back at the proposal, he recognized that Hefei National Synchrotron Radiation Facility is

 a Chinese organization, but he overlooked it at the time that he submitted the proposal,

 and did not anticipate collaborating with any Chinese entity on the work [Doc. 115,

 pp. 133–34].

        Ultimately, this first JPL proposal was not awarded [Id. at 164–65]. However,

 approximately nine months later, Dr. Bar-Cohen sought defendant’s assistance on another

 JPL subcontract proposal [Id. at 165–66]. Dr. Bar-Cohen testified that if at any time during

 his work on proposals with defendant he had learned that defendant was employed by

 BJUT, he would not have gone forward with any further collaboration [Id. at 136–37].

        On September 27, 2016, Marie Penn, from UTK’s sponsored programs office,

 e-mailed proposal documents for the second JPL proposal to Dr. Bar-Cohen on defendant’s

 behalf [GE 8-I]. These attachments included a commitment letter from UTK [GE 8-J], a

 project narrative [GE 8-K], and a budget justification [GE 8-L]. The budget justification

 identified defendant as affiliated with UTK and did not mention any affiliation with BJUT

 [GE 8-L].

        A subcontract was ultimately awarded based on this proposal [GE 6-B]. On

 October 11, 2016, Kathryn Manzanares, a subcontracts manager for JPL, e-mailed a copy

                                             18


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 18 of 52 PageID #:
                                   2313
 of the unsigned subcontract to Tara Halstead at UTK, asking Halstead to return the partially

 executed subcontract [GE 8-M; GE 8-N; Doc. 115, p. 51].

        The unexecuted subcontract stated that it was awarded pursuant to a prime contract

 between JPL and NASA, and was to be administered in accordance with, inter alia, the

 “‘General Provisions (GPs) Set for Cost Reimbursement without Fee with an Educational

 Institution Subcontract,’ dated 04/14,” which the subcontract specifically incorporated by

 reference [GE 8-N, p. 1].     JPL’s General Provisions document contained a section

 regarding “Restrictions on Funding Activity with China” which stated as follows:

        (a)   Definition – “China” or “Chinese-owned company” means the
        People’s Republic of China, any company owned by the People’s Republic
        of China or any company incorporated under the laws of the People’s
        Republic of China.

        (b)    Public Laws 112-10, Section 1340(a) and 112-55, Section 539, restrict
        NASA from contracting to participate, collaborate, coordinate bilaterally in
        any way with China or a Chinese-owned company using funds appropriated
        on or after April 25, 2011. Subcontracts for commercial and non-
        developmental items are exempted from the prohibition because they
        constitute purchase of goods or services that would not involve participation,
        collaboration, or coordination between the parties.

        (c)     This Subcontract may use restricted funding that was appropriated on
        or after April 25, 2011. The Subcontractor shall not contract with China or
        Chinese-owned companies for any effort related to this Subcontract except
        for acquisition of commercial and non-developmental items. If the
        Subcontractor anticipates making an award to China or Chinese-owned
        companies, the Subcontractor must contact the Contracting Officer through
        the Subcontracts Manager to determine if funding on this Subcontract can be
        used for that purpose.

        (d)   The Subcontractor represents that the Subcontractor is not China or a
        Chinese-owned company.


                                             19


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 19 of 52 PageID #:
                                   2314
 [GE 8-AA, p. 20].      These are the terms and conditions that were identified in the

 subcontract sent to UTK for signature [Doc. 115, p. 67]. The provision titled “Restrictions

 on Funding Activity with China,” is included in all subcontracts with JPL [Id. at 68].

        On October 20, 2016, Halstead e-mailed Manzanares the partially signed

 subcontract, and asked Manzanares to send her a copy of the fully-executed subcontract

 [GE 8-M]. Halstead, who was the contract administrator for the JPL subcontract [GE 8-N],

 read the terms and conditions of the subcontract [Doc. 115, pp. 94–95]. At that time, she

 did not have any concerns about the contract [Id. at 96], but testified that it would be a

 problem if the principal investigator had collaboration or employment with China

 [Id. at 101].

        The subcontract was fully executed as JPL Subcontract No. 1560728 with UTK

 listed as the subcontractor [GE 6-B, p. 1]. The subcontract was for a total amount of

 $60,000, had a start date of October 11, 2016, and a completion date of October 31, 2017,

 and listed defendant as the principal investigator [Id.]. It was signed by Manzanares on

 behalf of JPL and Mercer on behalf of UTK [Id.]. At the time that Mercer signed the JPL

 subcontract, she did not have any reason to believe that defendant worked for a Chinese

 university, and if she had known that, she would have had a conversation with the

 vice-chancellor for research, the department head, and the provost before moving forward

 with the subcontract [Doc. 114, p. 29]. Just as the proposed subcontract, the fully-executed

 subcontract incorporated JPL’s General Provisions document which contained the

 “Restrictions on Funding Activity with China” [GE 6-B, p. 1; GE 8-AA, p. 20].

                                             20


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 20 of 52 PageID #:
                                   2315
        Manzanares testified that, in reviewing this proposal, if the principal investigator

 had identified that he was employed at a Chinese university, that would have raised “red

 flags” and Manzanares would have reached out to the contract technical manager for more

 information, and would potentially have informed UTK that JPL could not execute the

 subcontract in light of JPL’s terms and conditions [Doc. 115, pp. 74–75]. Manzanares

 stated that JPL does not ask for assurances regarding the China Funding Restriction, but

 when a university signs the contract, the university acknowledges JPL’s terms and

 conditions, one of which is the China Funding Restriction [Id. at 78–79]. Manzanares

 admitted that nothing in the text of JPL’s General Provisions states that the China Funding

 Restriction applies to Chinese universities [Id. at 87–88].

        The government introduced the following invoices that were sent from UTK to JPL

 requesting payment under JPL Subcontract 1560728:
           Invoice Number      Date           Amount           Exhibit Number
           90080002            2/15/2017      $7,332.97        GE 8-O
           90080450            3/9/2017       $7,812.45        GE 8-P
           90081036            4/14/2017      $9,065.96        GE 8-Q
           90081674            5/13/2017      $2,938.46        GE 8-R
           90082092            6/13/2017      $2,938.46        GE 8-S
           90082670            7/24/2017      $11,202.74       GE 8-T
           90083042            8/26/2017      $2,938.46        GE 8-U
           90083579            9/15/2017      $8,577.07        GE 8-V
           90084524            11/10/2017     $2,393.76        GE 8-W
           90085260            12/19/2017     $2,955.07        GE 8-X
           90085587            1/18/2018      $1,407.17        GE 8-Y
           90085951            2/12/2018      $436.48          GE 8-Z
                                              21


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 21 of 52 PageID #:
                                   2316
 Each of these invoices contained a certification stating that the signor certified “that all

 expenditures reported (or payment requested) are for appropriate purposes and in

 accordance with the provisions of the application and award documents” [GE 8-O, GE 8-P,

 GE 8-Q, GE 8-R, GE 8-S, GE 8-T, GE 8-U, GE 8-V, GE 8-W, GE 8-X, GE 8-Y, GE 8-Z].

 Carol Malkemus, the director of sponsored projects accounting at UTK [Doc. 114, p. 197],

 stated that her office serves as the “go-between” for the university and the sponsor in terms

 of finances [Id. at 199]. She signed invoice number 90082670 in July 2017 [GE 8-T]. She

 believed, at the time that she submitted this invoice, that the certification statement on the

 invoice was true [Doc. 114, pp. 202].

        Monica Cole (“Monica”)3, an assistant director in the sponsored projects accounting

 department at UTK [Id. at 207], signed each of the remaining invoices relating to the

 JPL subcontract [Id. at 212, 215, 217, 219, 221, 223, 225, 227, 229, 231, 234], and, at the

 time she signed, she believed that the expenditures were for appropriate purposes and in

 accordance with the provisions of the application and award documents, as certified [Id. at

 214, 216, 219–20, 222, 224, 226, 228, 230–31, 233, 235]. Monica testified that she relied

 on the department where the charges are “actually posted in the field” for determining

 whether the university is in compliance with the terms and conditions of an award, because

 that is where faculty and students certify their time and travel documents are processed

 [Id. at 210].



        3
          For witnesses Monica Cole and Kelcey Cole, the Court will refer to the witnesses by their
 first name, for the sake of clarity.
                                              22


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 22 of 52 PageID #:
                                   2317
               3.     MSFC Cooperative Agreement

        In 2018, defendant submitted a proposal for a cooperative agreement for funding

 through NASA’s MSFC [Doc. 116, p. 160]. On August 28, 2018, Jennifer Benson, from

 UTK’s Office of Sponsored Programs, e-mailed proposal documents to several employees

 at MSFC on behalf of defendant [GE 9-A]. Benson attached a letter of commitment from

 UTK [GE 9-B] and the proposal [GE 9-D]. The proposal listed defendant as the principal

 investigator and indicated that he was affiliated with UTK [GE 9-D, p. 1]. In the section

 on “Personal [sic] and Facilities,” defendant did not indicate that he had any affiliation with

 BJUT [Id. at 8]. MSFC selected defendant’s proposal for a cooperative agreement

 [GE 6-A].

        Kelcey Cole (“Kelcey”) was the MSFC agreement specialist for the cooperative

 agreement [GE 6-A]. Tolliver e-mailed Kelcey after the cooperative agreement was

 drafted, informing her that it was under review by UTK’s Office of Sponsored Programs

 [GE 9-E, pp. 1–2]. Tolliver ultimately e-mailed a copy of the cooperative agreement signed

 by Mercer4 to Kelcey and asked her to return a fully executed copy of the agreement

 [GE 9-E, p. 1; GE 9-F]. Tolliver testified that, at the time he sent this e-mail, he had no

 reason to believe that defendant worked at a Chinese university, and if he had believed that,

 he would not have sent the e-mail and would have notified Mercer that there was a potential



        4
          Before signing the MSFC cooperative agreement contract, Mercer had become
 aware of potential issues involving defendant, and reached out to UTK’s Office of General
 Counsel to contact federal agents about whether she should sign the contract, and she was
 instructed to proceed with signing the contract [Doc. 114, pp. 34–35].
                                               23


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 23 of 52 PageID #:
                                   2318
 issue [Doc. 114, pp. 125–26]. The cooperative agreement signed by Mercer included a

 clause titled “Restrictions on Funding Activities with China,” which stated as follows:

        (a) NASA is restricted from using appropriated funds to enter into or fund
        any grant or cooperative agreement of any kind to participate, collaborate, or
        coordinate bilaterally with China or any Chinese-owned company, at the
        prime recipient level or at any subrecipient level, whether the bilateral
        involvement is funded or performed under a no-exchange of funds
        arrangement.

        (b) Definition: “China or Chinese-owned Company” means the People’s
        Republic of China, any company owned by the People’s Republic of China,
        or any company incorporated under the laws of the People’s Republic of
        China.

 [GE 9-F, p. 6].

        Kathy Cooper, a contracting officer at MSFC [Doc. 114, pp. 147–48], stated that, to

 confirm compliance with the China Funding Restriction, MSFC contracting officials would

 read through a proposal but otherwise relied on the university to ensure that they were

 meeting the requirements of the cooperative agreement’s terms and conditions [Id. at 164].

 If, at the proposal stage, a principal investigator disclosed employment with a Chinese

 university, Cooper would have called the policy office and the legal office to ask if there

 were any concerns with proceeding with the cooperative agreement [Id. at 164–65].

 Cooper stated that the China Funding Restriction clause on page 6 of the executed

 cooperative agreement is included in all of MSFC’s cooperative agreements [Id. at 163].

        Kelcey e-mailed the fully-executed cooperative agreement to Tolliver and defendant

 [GE 9-G; GE 9-H]. The fully-executed cooperative agreement contained the same terms

 regarding “Restrictions on Funding Activities with China” as the version e-mailed to

                                             24


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 24 of 52 PageID #:
                                   2319
 MSFC from UTK, with Mercer’s signature [GE 9-H, p. 6]. The fully-executed cooperative

 agreement was identified as federal award number 90MSFC19M0003, and was an

 agreement between UTK and NASA’s MSFC [Id. at 1]. The award was for $50,000 and

 identified defendant as the principal investigator on the project [Id.]. Kelcey stated that to

 her knowledge, the terms and conditions related to the China Funding Restriction are

 included in every cooperative agreement that MSFC awards [Doc. 114, p. 191]. If she had

 known that a principal investigator was employed by a Chinese university, Kelcey testified

 that she would not have processed this cooperative agreement as usual, but would have

 forwarded that information to her team lead or office chief and asked for advice

 [Id. at 192].

        The government introduced the following invoices that were sent from UTK to

 NASA requesting payment under 90MSFC19M0003:

           Invoice Number       Date           Amount             Exhibit Number
           90094841             7/22/2019      $20,000            GE 9-I
           90094842             7/22/2019      $10,000            GE 9-J
           90095482             8/30/2019      $10,000            GE 9-K
           90095483             8/30/2019      $5,000             GE 9-L

 Each of these invoices contained a certification stating that the signor certified that, to the

 best of their knowledge and belief “the report is true, complete, and accurate, and the

 expenditures, disbursements, and cash receipts are for the purposes and objectives set forth

 in the terms and conditions of the above-referenced award/contract” [GE 9-I, GE 9-J,

 GE 9-K, GE 9-L]. Monica signed each of these invoices relating to the MSFC cooperative

                                               25


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 25 of 52 PageID #:
                                   2320
 agreement, which was not a cost-reimbursement contract, but was a fixed-price,

 milestone-based contract, meaning that UTK did not itemize its costs [Doc. 114,

 pp. 236–37].

       Addressing both the JPL Subcontract and the MSFC Cooperative Agreement, Agent

 Gibson of the NASA Office of Inspector General testified that the NASA grant money that

 defendant helped obtain went to UTK, and defendant “did not steal money from NASA”

 [Doc. 113, p. 31]. Agent Gibson testified that, from his understanding, NASA was satisfied

 with defendant’s work on the grants [Id. at 90]. He stated that “NASA got what they

 thought they had bargained for” and specifically, NASA “got their research” and “[t]he

 technical reviewer was satisfied with it” [Id. at 90–91]. Further, Agent Gibson testified

 that he had no evidence that defendant “took any money to China or had anybody in China

 working on” the NASA grants [Id. at 91; see also id. at 72–73].

       C.       Rule 29 Motions and Mistrial

       At the close of the government’s case [Doc. 116, p. 79], defendant moved for a

 judgment of acquittal under Rule 29 of the Federal Rules of Criminal Procedure [Id. at

 80–81], and the Court heard argument from both parties [Id. at 81–93]. The Court took the

 motion under advisement [Id. at 93]. During a break, defendant filed a “Motion to Dismiss

 Because of Void for Vagueness” [Doc. 104], which defendant clarified, in open court, was

 intended as a written argument in support of his motion for judgment of acquittal

 [Doc. 116, pp. 272–73].




                                            26


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 26 of 52 PageID #:
                                   2321
        The next trial day, defendant rested his case [Doc. 117, p. 42], and the government

 rested its entire case [Id.]. Defendant renewed his Rule 29 motion [Id. at 23]. The Court

 heard additional argument on the renewed Rule 29 motion [Id. at 23–33]. The Court kept

 the Rule 29 motion under advisement at that time [Id. at 33] but permitted the case to go to

 the jury for deliberation. After a multi-day trial, and deliberating over the course of three

 days, the jury informed the Court that it was hopelessly deadlocked, and the Court declared

 a mistrial [Doc. 118, pp. 16–18].

        Thereafter, defendant filed a motion asking the Court to require the government to

 announce its intent regarding whether it would seek to retry defendant [Doc. 120]. The

 government responded, requesting until July 30, 2021, to inform the Court of its decision

 regarding retrial [Doc. 122]. The Court ultimately granted the government until July 30,

 2021, to update the Court as to whether it intended to retry defendant [Doc. 123]. On

 July 30, 2021, the government notified the Court of its intent to retry defendant on the

 indictment [Doc. 125]. Defendant then filed a motion asking the Court to rule on his Rule

 29 motion, which remained under advisement [Doc. 127]. The government opposes

 defendant’s motion, in that it contends that a judgment of acquittal is not appropriate in

 this case [Doc. 128].

 III.   Legal Standard

        Rule 29 of the Federal Rules of Criminal Procedure permits a defendant to move for

 a judgment of acquittal on “any offense for which the evidence is insufficient to sustain a

 conviction,” and also permits the Court to sua sponte consider whether the evidence is

                                              27


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 27 of 52 PageID #:
                                   2322
 insufficient to sustain a conviction. Fed. R. Crim. P. 29(a). “When evaluating motions for

 judgment of acquittal, courts view the evidence in the light most favorable to the

 prosecution and consider whether ‘any rational trier of fact could have found the essential

 elements of the crime beyond a reasonable doubt.’”         United States v. Funzie, 2011

 WL 13128852, at *2 (W.D. Tenn. Dec. 8, 2011) (emphasis in original) (quoting Jackson

 v. Virginia, 443 U.S. 307, 318 (1979)). In ruling on a Rule 29 motion, the Court does not

 judge the credibility of witnesses or weigh the evidence and draws all reasonable inferences

 in the government’s favor. United States v. Ostrander, 411 F.3d 684, 691 (6th Cir. 2005).

 Thus, granting a motion for a judgment of acquittal is “confined to cases where the

 prosecution’s failure is clear.” United States v. Donaldson, 52 F. App’x 700, 706 (6th Cir.

 2002) (quoting Burks v. United States, 437 U.S. 1, 17 (1978)).

 IV.    Analysis

        A.      Vagueness of NASA’s China Funding Restriction

        Defendant first argues for a judgment of acquittal on both the wire fraud and false

 statement charges because NASA’s China Funding Restriction is void for vagueness, as

 previously asserted in his motion to dismiss [Doc. 116, p. 81]. The government responds

 that the relevant criminal statues are not vague, and nothing requires that the NASA

 restriction actually be violated [Id. at 86].

        In addressing this argument, the Court incorporates and adopts its prior ruling on

 this issue [Doc. 63]. Specifically, the Court explained in that Order that “nothing in the

 wire fraud charges requires the [NASA China Funding Restriction] to have actually been

                                                 28


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 28 of 52 PageID #:
                                   2323
 violated,” and, instead, the government must only prove “that defendant (1) had a scheme

 to defraud NASA; (2) made a material misrepresentation or omission in furtherance of this

 scheme; (3) used interstate wire communications in furtherance of the scheme; and

 (4) intended to deprive NASA of money or property.” [Id. at 7 (emphasis added)]. The

 Court reiterates now that, whether the statutory basis for NASA’s China Funding

 Restriction is too vague to be understood is not an appropriate ground for dismissal of the

 charges here, as there is no requirement in the elements of either the wire fraud or false

 statement statutes, which defendant is alleged to have violated, that NASA actually have

 violated the China Funding Restriction in funding defendant’s projects. However, the

 Court will consider this argument as it relates to the elements of knowledge and intent for

 the charges at issue here.

        B.      Wire Fraud

        As to his wire fraud charges, Defendant argues that the government has not proved

 that he had any intent to injure NASA [Doc. 116, p. 82]. Defendant argues that, for wire

 fraud, something of value must be taken, and NASA got what it bargained for in this case

 [Id. at 84]. The government responds that what NASA bargained for was a contract with

 an individual at a United States university that did not violate the NASA funding restriction

 [Id. at 86–87]. Here, the government submits, NASA and JPL were “tricked” into entering

 a contract that, by their own regulations, they could not enter, and that is the harm in this

 case [Id. at 87].




                                              29


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 29 of 52 PageID #:
                                   2324
        To support a conviction for wire fraud, the government must prove (1) a scheme or

 artifice to defraud; (2) use of interstate wire communications in furtherance of the scheme;

 and (3) intent to deprive a victim of money or property. United States v. Daniel, 329 F.3d

 480, 485 (6th Cir. 2003). Defendant’s arguments regarding the “harm” that NASA did or

 did not suffer appears relevant to an overlap of the first and third elements: first, did

 defendant’s scheme have the purpose of “defrauding” NASA, and second, did defendant

 have the intent to deprive NASA of money or property. As the case law below illustrates,

 these questions are essentially one in the same.

        “A scheme to defraud includes any plan or course of action by which someone

 intends to . . . deprive another by deception of money or property by means of false or

 fraudulent pretenses, representations, or promises.” Daniel, 329 F.3d at 485–86 (quoting

 United States v. Gold Unlimited, Inc., 177 F.3d 472, 479 (6th Cir. 1999)). Additionally,

 “[w]ire fraud is a specific intent crime, meaning ‘a defendant must act with specific intent

 to defraud.’” Bloodstock Rsch. Info. Servs., Inc. v. Edbain.com, LLC, 622 F. Supp. 2d 504,

 513 (E.D. Ky. 2009) (quoting United States v. Vasilakos, 508 F.3d 401, 409 (6th Cir.

 2007)). The intent of defendant’s scheme must have been to injure or harm but “this is no

 more than to say that the intent must be to deprive the victim of money or property.”

 Daniel, 329 F.3d at 488.

        In support of his argument regarding harm, defendant cites United States v.

 Takhalov, 827 F.3d 1307 (11th Cir. 2016) [Doc. 117, pp. 32–33]. In that case, the Eleventh

 Circuit reversed defendants’ wire fraud and related convictions after the district court

                                             30


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 30 of 52 PageID #:
                                   2325
 declined to instruct the jury “that they must acquit if they found that the defendants had

 tricked the victims into entering a transaction but nevertheless gave the victims exactly

 what they asked for and charged them exactly what they agreed to pay.” Takhalov,

 927 F.3d at 1310, 1323–24. Judge Amul Thapar,5 sitting by designation, wrote that the

 federal wire fraud statute “forbids only schemes to defraud, not schemes to do other wicked

 things, e.g., schemes to lie, trick or otherwise deceive” and thus, the fact that a defendant

 merely induced a victim to enter into a transaction that he otherwise would have avoided

 is insufficient to establish the offense of wire fraud. Id. at 1310 (emphasis in original).

 The Takhalov case involved defendants who hired women to pose as tourists, locate

 visiting businessmen, and lure them to defendants’ bars and nightclubs. Id. The Eleventh

 Circuit reasoned that the scheme in a wire fraud case must be a “scheme to defraud,” and

 thus, the question was what the word “defraud” means. Id. at 1312. The Eleventh Circuit

 concluded that “to defraud, one must intend to use deception to cause some injury; but one

 can deceive without intending to harm at all” and thus “deceiving is a necessary condition

 of defrauding but not a sufficient one” or “[p]ut another way, one who defrauds always

 deceives, but one can deceive without defrauding.” Id. (emphasis in original).

        The Eleventh Circuit noted that, based on the distinction between “defraud” and

 “deceive,” its precedent makes clear that a defendant “schemes to defraud” under the wire




        5
           At the time of the Takhalov decision, Judge Thapar was a district judge for the Eastern
 District of Kentucky. However, Judge Thapar has since been appointed to the Sixth Circuit Court
 of Appeals.       See “Judges,” United States Court of Appeals for the Sixth Circuit,
 http://ca6.uscourts.gov/judges (last accessed September 3, 2021).
                                                 31


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 31 of 52 PageID #:
                                   2326
 fraud statute only if he schemes to deprive someone of something of value by “trick, deceit,

 chicane, or overreaching.” Id. at 1312–13 (citing United States v. Bradley, 644 F.3d 1213,

 1240 (11th Cir. 2011)). The Eleventh Circuit continued on to hold that “[f]rom that

 conclusion, a corollary follows: a schemer who tricks someone to enter into a transaction

 has not ‘schemed to defraud’ so long as he does not intend to harm the person he intends

 to trick” and this is true “even if the transaction would not have occurred but for the trick.”

 Id. at 1313. The Takhalov court gave the following example:

        Consider the following two scenarios. In the first, a man wants to exchange
        a dollar into four quarters without going to the bank. He calls his neighbor
        on his cell phone and says that his child is very ill. His neighbor runs over,
        and when she arrives he asks her to make change for him. She agrees; the
        quarters pass to the man; the dollar passes to the woman; and they part ways.
        She later learns that the child was fine all along. The second scenario is
        identical to the first, except that instead of giving the woman a true dollar, he
        gives her a counterfeit one.

 Id. The Eleventh Circuit stated that the first scenario was not wire fraud, but the second

 was, because, although the first scenario would not have occurred but for the lie, the man

 nevertheless did not intend to deprive the woman of something of value by trick or deceit.

 Id.

        Thus, the Eleventh Circuit concluded that a “scheme to defraud” within the meaning

 of the federal wire fraud statute, “refers only to those schemes in which a defendant lies

 about the nature of the bargain itself.” Id. Such can take two primary forms: the defendant

 might lie about the price or he might lie about the characteristics of the good. Id. at 1313–

 14. “But if a defendant lies about something else—e.g., if he says that he is the long-lost

 cousin of a prospective buyer—then he has not lied about the nature of the bargain and has
                                               32


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 32 of 52 PageID #:
                                   2327
 not ‘schemed to defraud,’ and cannot be convicted of wire fraud on the basis of that lie

 alone.” Id. at 1314.

        The Eleventh Circuit noted that the Second Circuit has also interpreted the wire

 fraud statute this way, and has “‘drawn a fine line between schemes that do no more than

 cause their victims to enter into transactions that they would otherwise avoid—which do

 not violate the . . . wire fraud statute[]—and schemes that depend for their completion on

 the misrepresentation of a single element of the bargain—which do violate the . . . wire

 fraud statue[].’” Id. (quoting United States v. Shellef, 507 F.3d 82, 108 (2d Cir. 2007)).

 The Eleventh Circuit concluded that the Second Circuit’s interpretation of the wire fraud

 statute “follows as a matter of logic from Congress’s decision to use the phrase ‘scheme to

 defraud’ rather than ‘scheme’ or ‘scheme to deceive,’” and therefore, the Eleventh Circuit

 adopted that interpretation. Id.

        So, this Court must determine whether the Eleventh Circuit’s interpretation of

 “scheme to defraud” applies under Sixth Circuit law. It appears that the Sixth Circuit has

 not yet directly addressed this question. However, in determining what type of intended

 harm is required for a “scheme to defraud,” the Court looks to a line of cases involving

 “honest-services” wire fraud, which addresses the related issue of whether intangible harm

 is sufficient under the wire fraud statute.

        The Supreme Court previously set forth the procedural history of the so-called

 theory of “honest-services” wire fraud. Skilling v. United States, 561 U.S. 358, 399–403

 (2010). Enacted in 1872, the original mail-fraud provision, which was the predecessor to

                                               33


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 33 of 52 PageID #:
                                   2328
 the modern mail and wire fraud statutes, prohibited the use of the mails to advance “any

 scheme or artifice to defraud.” Id. at 399 (citing McNally v. United States, 483 U.S. 350,

 356 (1987)). In 1909, Congress amended the statute to prohibit “any scheme or artifice to

 defraud, or for obtaining money or property by means of false or fraudulent pretenses,

 representations, or promises.” Id. (emphasis in original) (citing 18 U.S.C. § 1341 (mail

 fraud); but see 18 U.S.C. § 1343 (wire fraud statute, containing identical language)); see

 also Daniel, 329 F.3d at 486 n.1 (“cases construing mail fraud can be used in analyzing

 wire fraud”). “Emphasizing Congress’s disjunctive phrasing, the Courts of Appeals . . .

 interpreted the term ‘scheme or artifice to defraud’ to include deprivations not only of

 money or property, but also of intangible rights.” Id. at 400. Most of these cases involved

 bribery of public officials, but courts also recognized private-sector honest-services fraud

 when an employer accepted bribes or kickbacks in the course of his employment. Id. at

 401.

        However, in 1987, the Supreme Court, in McNally, “stopped the development of the

 intangible-rights doctrine in its tracks.” Id. In McNally, several public officials were

 charged with violating the federal mail fraud statute by devising a scheme to defraud the

 Commonwealth of Kentucky and its citizens of certain “intangible rights,” such as the right

 to have the Commonwealth’s affairs conducted honestly. McNally, 483 U.S. at 352. The

 Court noted that the mail fraud statute clearly protects property rights, but does not refer to

 “the intangible right of the citizenry to good government.” Id. at 356. The Court concluded

 that “the words ‘to defraud’ commonly refer ‘to wronging one in his property rights by

                                               34


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 34 of 52 PageID #:
                                   2329
 dishonest methods or schemes,’ and ‘usually signify the deprivation of something of value

 by trick, deceit, chicane or overreaching.’” Id. at 358 (quoting Hammerschmidt v. United

 States, 265 U.S. 182, 188 (1924)). The Court ultimately concluded that the federal mail

 (and wire) fraud statutes were “limited in scope to the protection of property rights.” Id. at

 360.

        “Congress responded swiftly.       The following year, it enacted a new statute

 [18 U.S.C. § 1346] ‘specifically to cover one of the ‘intangible rights’ that lower courts

 had protected prior to McNally: ‘the intangible right of honest services.’’” Skilling, 561

 U.S. at 402 (quoting Cleveland v. United States, 531 U.S. 12, 19–20 (2000)) (alteration

 added). Section 1346 clarifies that “[f]or the purposes of this chapter, the term ‘scheme or

 artifice to defraud’ includes a scheme or artifice to deprive another of the intangible right

 of honest services.” Id.; 18 U.S.C. § 1346. However, in addressing a vagueness challenge

 to § 1346, the Supreme Court held that “§ 1346 criminalizes only the bribe-and-kickback

 core of the pre-McNally case law.” Id. at 409 (emphasis in original). The Court noted that

 construing § 1346 to proscribe a wider range of offense conduct would raise the due process

 concerns underlying the vagueness doctrine. Id. at 408.

        In a recent case, involving criminal prosecutions that stemmed from the so-called

 “Bridgegate” conspiracy—in which then-New Jersey Governor Chris Christie’s Deputy

 Chief of Staff and Deputy Executive Director of the Port Authority reduced the number of

 lanes on the George Washington Bridge reserved for morning rush commuters travelling

 into Manhattan from Fort Lee, New Jersey to punish Fort Lee’s mayor for failing to support

                                              35


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 35 of 52 PageID #:
                                   2330
 Christie’s re-election bid—the Supreme Court again emphasized that the federal wire fraud

 statute prohibits only deceptive schemes to deprive the victim of money or property. Kelly

 v. United States, 140 S. Ct. 1565, 1568–71 (2020). Thus, for a conviction for wire fraud,

 the government must prove that the object of a defendant’s fraud was property. Id. at 1571

 (citing Cleveland, 531 U.S. at 26).      Moreover, the Court stated that property fraud

 convictions cannot stand when the loss to the victim is only an “incidental byproduct of

 the scheme.” Id. at 1573. Ultimately, the Court stated that “[t]he property fraud statutes .

 . . do not proscribe schemes to defraud citizens of their intangible rights to honest and

 impartial government . . . [t]hey bar only schemes for obtaining property” and reversed the

 convictions for wire fraud in that case. Id. at 1574 (internal quotation marks omitted).

        This delve into the history of the theory of “honest-services” wire fraud provides

 support for Takhalov’s conclusion that the federal wire fraud statute requires a defendant

 to deceive the victim in order to obtain money or property and there is no “defrauding” if

 there is no intent to harm, even if the transaction would not have occurred otherwise.

 Specifically, in McNally, the Supreme Court stated that the term “defraud” in the mail and

 wire fraud statutes refers to “deprivation of something of value by trick, deceit, chicane, or

 overreaching,” 483 U.S. at 358 (internal quotation marks omitted), which is the same

 definition that the Eleventh Circuit relied upon in its Takhalov decision. 827 F.3d at 1312–

 13. Based upon this definition, the McNally Court determined that the wire fraud statute

 was limited to the protection of property rights. 483 U.S. at 360. This holding is still

 largely applicable, despite the passage of § 1346, based on the Supreme Court’s limitation

                                              36


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 36 of 52 PageID #:
                                   2331
 of § 1346 to bribery and kickback schemes, Skilling, 561 U.S. at 409, which is inapplicable

 in this case. Moreover, in Kelly, the Court recently reaffirmed the centrality of property

 rights to the wire fraud statute. 140 S. Ct. at 1574.

        The Court also notes that Black’s Law Dictionary defines “defraud” as “[t]o cause

 injury or loss (to a person or organization) by deceit; to trick (a person or organization) in

 order to get money.” Defraud, Black’s Law Dictionary (11th ed. 2019) (emphasis added).

 This definition provides further support for Takhalov’s holding.

        Finally, the Court notes a Sixth Circuit case that involved facts with some similarity

 to the instant case. See United States v. Frost, 125 F.3d 346 (6th Cir. 1997). Frost involved

 professor defendants who allegedly provided student defendants with written materials and

 assistance from employees of a private scientific research firm to assist the student

 defendants in completing their dissertations and obtaining advanced degrees with minimal

 effort, and, in exchange, the students would abuse their positions with the government to

 secure for the private research firm lucrative government research contracts. Id. at 353.

 The government argued that, by pursuing this scheme, the professor defendants obtained

 property from the federal government which they would not have otherwise received. Id.

 One of the student defendants in the case, “Congo,” was a NASA chemist and a Ph.D

 student, who was provided the above-referenced assistance in completing his dissertation,

 and, thereafter, assisted the private research company in obtaining a “chemical hazards

 contract” with NASA. Id. at 359–60.




                                              37


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 37 of 52 PageID #:
                                   2332
        The Sixth Circuit noted that the “only deception with which Congo is charged in

 relation to the government . . . is a failure to disclose his relationship [with the private

 research firm] to . . . NASA.” Id. at 360. Quoting the Second Circuit, the Sixth Circuit

 stated that “lack of information that might have an impact on the decision regarding where

 [the victim’s] money is spent, without more, is not a tangible harm and therefore does not

 constitute a deprivation of section 1341 ‘property.’” Id. at 361 (quoting United States v.

 Mittelstaedt, 31 F.3d 1208, 1217 (2d Cir. 1994)). The Sixth Circuit emphasized that, in

 the case at hand, testimony indicated that the private research company “performed

 necessary and needed work under the chemical hazards contract” and NASA employees

 “had no reason to believe that [the private research firm] had not performed the terms of

 the contract, or that there had been any complaints regarding the ability of [the firm] to

 fulfill the project requirements.” Id. Thus, the Sixth Circuit stated that there was no

 evidence “that NASA would have had to pay less money or would have received more

 services if Congo had disclosed his conflict of interest,” and therefore concluded that there

 was insufficient evidence that Congo intended to defraud NASA by failing to disclose his

 conflict of interest. Id. at 361–62. The Court, accordingly, vacated the relevant mail fraud

 convictions, relating to this activity. Id. at 352, 362.

        The Sixth Circuit’s Frost decision is squarely aligned with Takhalov’s conclusion

 that the federal wire fraud statute requires the intent to cause a tangible harm to the victim

 regarding the benefit of the bargain between the parties. Frost’s ultimate conclusion that

 the lack of tangible harm meant there was insufficient evidence on the element of intent to

                                               38


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 38 of 52 PageID #:
                                   2333
 defraud, 125 F.3d at 361–62, further confirms that Takhalov’s definition of the term

 “defraud” in the federal wire fraud statute is correct and applies equally in this Circuit.

        Ultimately, considering the above-described case law, the Court agrees with the

 Takhalov court’s interpretation of the term “defraud” for purposes of the federal wire fraud

 statute. Accordingly, the Court will analyze whether, viewing the evidence in the light

 most favorable to the government, any rational jury could conclude that defendant acted

 with intent to cause harm to NASA, such that he could be said to have acted with intent to

 “defraud.”

        The evidence at trial showed that, had NASA known of defendant’s position with

 BJUT, defendant may not have received the grant funding for UTK at issue, or at least that

 some additional level of review may have been conducted before the grants were awarded.

 Specifically, numerous individuals involved in the grant process, at UTK, JPL, and MSFC,

 testified that, had they known of defendant’s position with BJUT, they would not have

 proceeded as normal with the grant application, award, and disbursement processes, but

 instead, would have contacted legal or supervisory employees for additional guidance

 [Doc. 113, p. 188, Doc. 114, pp. 29, 125–26, 164–65, 192 Doc. 115, pp. 74–75, 136–37].

 However, such evidence is insufficient to show a scheme to defraud because, although,

 even if we assume that defendant intended to deceive, such deception about his affiliation

 with BJUT does not show intent to harm NASA. And again, without intent to harm, there

 is no “scheme to defraud” even if “the transaction would not have occurred but for the

 trick.” Takhalov, 827 F.3d at 1313.

                                               39


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 39 of 52 PageID #:
                                   2334
        Here, again, assuming without deciding that defendant could be deemed to have

 intentionally deceived NASA about his affiliation with BJUT, such did not go to the nature

 of the bargain. NASA bargained for research on a particular scientific topic in exchange

 for providing funding to the research project. And there is no evidence that NASA did not

 receive exactly the type of research that it bargained for. In fact, Agent Gibson of NASA’s

 Office of Inspector General testified that NASA was satisfied with defendant’s work on

 their grants; NASA “got what they thought they had bargained for,” and defendant “did

 not steal money from NASA” [Doc. 113, pp. 90–91]. And, neither Agent Gibson nor any

 other witness testified that NASA received any less services, that NASA was unable to use

 the research that defendant conducted after NASA discovered defendant’s affiliation with

 BJUT, or that defendant “took any money to China or had anybody in China working on”

 the NASA grants [See id. at 9, 72–73]. In fact, the evidence showed that NASA allowed

 the 2018 MSFC Cooperative Agreement to be funded even after Agent Gibson became

 involved in the investigation of defendant for his alleged Chinese affiliations [Id. at

 47–49]. There is simply no evidence that NASA did not receive something of value, and

 specifically, the benefit of its bargain.

        The government attempts to redefine the bargain in this case by asserting that what

 NASA actually bargained for was research conducted by an individual who would not

 cause NASA to violate the China Funding Restriction [Doc. 116, pp. 86–87]. However, as

 already noted, and under similar circumstances, the Sixth Circuit vacated mail fraud

 convictions when “the only deception with which [defendant] is charged . . . is a failure to

                                             40


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 40 of 52 PageID #:
                                   2335
 disclose his relationship [with a private research firm] to . . . NASA.” Frost, 125 F.3d at

 360. And, further, under the reasoning of Takhalov, Defendant’s affiliation with BJUT did

 not impact the price or characteristics of the service provided, namely, the research work

 conducted. See Takhalov, 827 F.3d at 1313–14. Instead, defendant’s alleged deception

 about his affiliation with BJUT is more comparable to the Takhalov court’s example of a

 defendant who lies that he is the long-lost cousin of a prospective buyer, to induce the

 buyer into purchasing the good or service. See id. at 1314. And Takhalov made clear that,

 in such a case, the defendant “has not lied about the nature of the bargain and has not

 ‘schemed to defraud,’ and cannot be convicted of wire fraud[.]” See id. at 1314.

        Because, as in Frost, there is no evidence “that NASA would have had to pay less

 money or would have received more services if [defendant] had disclosed his conflict of

 interest,” 125 F.3d at 361–62, there is ultimately no evidence that defendant intended to

 deceive NASA about the nature of the bargains involved in the research grants at issue,

 and thus, no evidence that defendant had a scheme to defraud NASA. And, even viewing

 the evidence presented in the light most favorable to the government, in light of Takhalov’s

 definition of “defraud,” no rational jury could have concluded that defendant had a scheme

 to defraud NASA in this case. Accordingly, defendant’s motion for judgment of acquittal

 on all three counts of wire fraud (Counts 1, 2, and 3) will be GRANTED, and defendant

 will be adjudged ACQUITTED on those counts.

        Although the Court finds ample reason to grant defendant’s motion for judgment of

 acquittal as to the wire fraud charges on this ground, the Court nevertheless finds that, even

                                              41


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 41 of 52 PageID #:
                                   2336
 if it were to construe the term “defraud” more broadly, such that deception about

 defendant’s position at BJUT could be deemed adequate, the government has failed to

 provide sufficient evidence from which any rational jury could find, beyond a reasonable

 doubt, that defendant had specific intent to defraud NASA by hiding his affiliation with

 BJUT from UTK. See Daniel, 177 F.3d at 487 (stating that “a defendant must knowingly

 make a material misrepresentation or knowingly omit a material fact . . . [with] the purpose

 of inducing the victim of the fraud to part with property or undertake some action that he

 would not otherwise do[.]”).

        The Court first notes that, in analyzing whether the government sufficiently proved

 that defendant had a scheme to defraud, even under this broad definition of the term

 “defraud,” there was no direct evidence of defendant’s intent in this case. Instead, the jury

 was left to make inferences from the circumstances surrounding the NASA grants. While

 the jury is free to draw reasonable inferences from circumstantial evidence presented,

 “there must be sufficient record evidence to permit the jury to consult its general

 knowledge in deciding the existence of the fact.” United States v. Jones, 580 F.2d 219,

 222 (6th Cir. 1978). And, here, the evidence would not allow a rational jury to infer that

 defendant had a scheme to defraud NASA.

        A primary point of the government’s case was that defendant failed to disclose his

 employment with BJUT on his UTK outside interest disclosure forms, on which he

 repeatedly answered “no” to questions asking whether he was employed by any other




                                              42


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 42 of 52 PageID #:
                                   2337
 organization [GE 2-D; GE 2-E; GE 2-F; GE 2-G, GE 2-H, GE. 2-I].6 However, defendant

 submitted his first outside interest disclosure form, answering this question in the negative,

 in November 2013, when he was first hired at UTK, and more than two years before he

 first applied for a NASA-funded grant, in January 2016 [Doc. 113, p. 64; Doc. 116, p.

 131].7 And, even more compelling, the grant proposal that was submitted in January 2016

 was not even initiated by defendant. Instead, defendant became involved in this first

 proposal after Dr. Bar-Cohen contacted Dr. Babu about a JPL research project, and Dr.

 Babu suggested that defendant could be helpful to the research [Doc. 115, p. 113; Doc.

 116, pp. 97–98; DE 62]. Such facts counsel against a conclusion that defendant hid his

 BJUT affiliation from UTK, beginning in 2013, as part of a scheme to defraud NASA years

 later.

          Moreover, addressing one facet of defendant’s vagueness argument, the Court

 concludes that there is insufficient evidence that defendant formed a scheme to defraud

 NASA by allegedly hiding his affiliation with BJUT, because there is insufficient evidence


          6
           The Court notes that there was some dispute as to whether defendant was even required
 to disclose his affiliation with BJUT on these outside interest disclosure forms, because the
 relevant conflict of interest policy specifically provided, as an example of a conflict of interest
 “receiving payments for services exceeding $10,000” [GE 2-J, p. 7]. And, although Dr. Zomchick
 referenced the “included but not limited to” language of the policy, he also testified that, under
 this policy, if a professor worked a part-time summer job and made less than $10,000, it would not
 be a conflict of interest [Doc. 113, pp. 111, 137, 141–42].
          7
           Even Agent Gibson did not offer insight into why defendant would have failed to disclose
 his affiliation with BJUT on UTK’s outside interest disclosure forms filed well before defendant
 first sought a NASA grant [Doc. 113, p. 63]. And, as to the disclosure forms in general, Agent
 Gibson “assumed” that defendant’s failure to disclose his BJUT affiliation had something to do
 with receiving tenure [Id. at 65].
                                                 43


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 43 of 52 PageID #:
                                   2338
 that defendant personally understood that NASA’s China Funding Restriction applied to

 his affiliation with BJUT. And, as the Court noted previously, wire fraud is a specific

 intent crime, and therefore, to be guilty of wire fraud, the government must prove that

 defendant formed the specific intent to defraud NASA. See Bloodstock Rsch. Info. Servs.,

 622 F. Supp. 2d at 513. In reaching this conclusion, the Court has reviewed the entire

 record, but, of particular relevance: (1) the China Funding Restriction language in the grant

 contracts; (2) UTK’s China Assurance letters; (3) UTK’s training on the China Funding

 Restriction; and (4) e-mails from Dr. Bar-Cohen and Haswell to defendant, explaining the

 China Funding Restriction.

        The Court acknowledges that the government presented evidence that NASA had

 issued guidance indicating that, although the terms of the China Funding Restriction itself

 was limited to collaboration with “China or a Chinese-owned company” [GE 1-A, p. 1;

 DE 131], Chinese universities were considered “incorporated under the laws of the”

 People’s Republic of China, and therefore, NASA considered collaboration with Chinese

 universities to also be covered by the China Funding Restriction [GE 1-A, p. 2; Doc. 112,

 pp. 62–64]. Although evidence was presented that NASA issued this guidance, the proof

 was lacking that defendant received any information about this guidance or was aware of

 the guidance, and, as discussed below, the terms of the China Funding Restriction that were

 explicitly related to defendant did not ever specifically mention collaboration with a

 Chinese university. And further, no evidence was presented that BJUT was actually

 incorporated under the laws of the People’s Republic of China, such that defendant

                                              44


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 44 of 52 PageID #:
                                   2339
 necessarily should have been aware that BJUT would be considered “China or a

 Chinese-owned company.” In fact, Agent Gibson specifically testified that he was not sure

 whether BJUT was incorporated under the laws of the People’s Republic of China

 [Doc. 113, p. 37].

        Notably, both the JPL Subcontract and the MSFC Cooperative Agreement contained

 language mirroring the China Funding Restriction itself [GE 8-N, p. 1; GE 8-AA, p. 20;

 GE 9-F, p. 6]. The government did introduce evidence from which the jury could infer that

 defendant was asked to read these contracts and confirm that he could comply with the

 conditions prior to UTK signing the contracts [See Doc. 114, p. 120 (Testimony from

 Tolliver that when an award was granted, the principal investigator would be sent an e-mail

 with the contract, asking the investigator to review it and confirm compliance with the

 terms)].   However, again, neither the JPL Subcontract nor the MSFC Cooperative

 Agreement made any reference to collaboration with Chinese universities.

        Instead, the JPL Subcontract’s terms stated that “[t]he Subcontractor shall not

 contract with China or Chinese-owned companies for any effort related to this

 Subcontract[,] and “[t]he Subcontractor represents that the Subcontractor is not China or a

 Chinese-owned company,” defining “China or Chinese-owned company” as “the People’s

 Republic of China, any company owned by the People’s Republic of China or any company

 incorporated under the laws of the People’s Republic of China” [GE 8-AA, p. 20

 (incorporated by GE 8-N, p. 1)]. Manzanares, a JPL employee, admitted that nothing in

 this text specifically stated that the restriction applies to Chinese universities [Doc. 115,

                                              45


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 45 of 52 PageID #:
                                   2340
 pp. 87–88]. Likewise, the MSFC Cooperative Agreement simply reiterated that “NASA is

 restricted from” collaborating “with China or any Chinese-owned company,” and

 contained an identical definition of “China or Chinese-owned company” as the JPL

 Subcontract [GE 9-F, p. 6]. It is clear that, even if defendant read the language in these

 contracts, neither contract provided any indication that Chinese universities were all

 considered incorporated under the laws of the People’s Republic of China by NASA, and

 therefore, there was no reason for defendant to believe that his affiliation with BJUT would

 be in violation of these contract terms.

        Moreover, specifically with regard to the JPL Subcontract, the terms of the contract

 limited the collaboration of the Subcontractor and required a statement that the

 Subcontractor was not China or a Chinese-owned company [GE 8-AA, p. 20 (incorporated

 by GE 8-N, p. 1)]. And it is undisputed that, in both the JPL Subcontract and the MSFC

 Cooperative Agreement, defendant was not the “Subcontractor” or the contracting party,

 and instead, the “Subcontractor” or contracting party was UTK [GE 6-B, p. 1; GE 9-H,

 p. 1]. Thus, the contracts themselves do not make clear that they impose any restriction on

 defendant, the principal investigator.

        Further, the language provided by UTK in its training and China Assurance letters

 did not help clarify this matter. UTK’s China Assurance letter, which was provided to

 defendant on at least one occasion, stated that NASA is restricted from funding a grant or

 cooperative agreement to collaborate “with China or any Chinese-owned company,”

 contained the same definition of “China or Chinese-owned company” as the contracts

                                             46


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 46 of 52 PageID #:
                                   2341
 discussed above, and stated that “the proposer represents that the proposer is not China or

 a Chinese-owned company, and that the proposer will not . . . collaborate . . . with China

 or any Chinese-owned company” [GE 8-D; GE 8-C, p. 1]. The letter further stated that the

 restriction “does not apply to the participation of students, faculty and staff from

 non-Chinese entities engaged in fundamental research” [GE 8-D (emphasis added)].

 Again, the letter provided no reference to Chinese universities, nor did it indicate that an

 affiliation with a Chinese university would be prohibited.

        In fact, defendant appears to have first received a copy of UTK’s China Assurance

 letter when applying for the first JPL subcontract that was not ultimately awarded, when

 Haswell informed him that a “China Assurance” would be needed, and defendant, in

 response, e-mailed Haswell a letter from Professor Zhang of the National Synchrotron

 Radiation Laboratory in Hefei, China, stating that Professor Zhang had “a long-term

 collaboration on nanostructure characterization” with defendant [GE 8-A, p. 1; GE 8-B;

 GE 8-E, pp. 2–3]. Haswell responded by sending a copy of the letter to defendant and

 informing him that NASA required assurance that defendant would comply with the

 Chinese Funding Restrictions but stated that “UTK always includes a special copy stating

 that, as we understand it, this restriction does not apply to faculty, staff, and students.”

 [GE 8-C, p. 1; GE 8-E, p. 2 (emphasis added)]. UTK training on the China Funding

 Restriction, which was provided to defendant at some point, similarly indicated that UTK

 did “not view our Faculty, Staff & Students to be ‘entities of China’” for purposes of the

 restriction [GE 7-1, p. 37; DE 125; Doc. 113, p. 248].

                                             47


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 47 of 52 PageID #:
                                   2342
        Two relevant points arise from this evidence. First, UTK’s China Assurance letter

 and training program not only provided no clarification about the impact of affiliation with

 Chinese universities under the China Funding Restriction, but indicated that the China

 Funding Restriction was not applicable to UTK faculty, which included defendant. Thus,

 rather than providing clarification that defendant’s affiliation with BJUT may violate the

 restriction, UTK’s language could reasonably be construed as exempting defendant from

 the restriction altogether. And second, defendant’s attachment of the letter from Professor

 Zhang suggests that, at least until this point, defendant was not hiding his Chinese

 affiliations as part of a scheme to defraud NASA. The letter itself clearly stated that

 defendant had a long-time collaboration with a professor at a Chinese institute, and

 defendant himself submitted this letter in support of the first JPL subcontract. If defendant

 was attempting to conceal his affiliation with Chinese institutions for the purpose of

 obtaining NASA grants, it is unlikely that defendant would have highlighted his

 collaboration with Professor Zhang in the documentation he intended to be submitted to

 NASA.

        Perhaps the government’s strongest evidence in support of an inference that

 defendant had knowledge that his affiliation with BJUT would violate the China Funding

 Restriction is found in a series of e-mails between defendant and Dr. Bar-Cohen relating

 to the first JPL subcontract. Defendant first e-mailed Dr. Bar-Cohen including a letter from

 Dr. Chen at BJUT, stating that he and defendant had “a long-term collaboration on




                                              48


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 48 of 52 PageID #:
                                   2343
 nanomaterial synthesis and characterization” [GE 8-CC].8 Dr. Bar-Cohen then informed

 defendant that he could not mention facilities in China in the proposal “since NASA does

 not allow such formal collaboration” [GE 8-EE, p. 1]. In later e-mails, Dr. Bar-Cohen

 stated that they could not “include any collaboration with institutes in China” in the

 proposal [GE 8-FF, p. 1], and informed defendant that if he was preparing letters of

 commitment from China, he could not “use them in the proposal” [GE 8-GG].

         From this evidence, a rational jury may be able to infer that defendant was aware

 that collaboration with a Chinese university or entity in the course of conducting the

 research on his NASA grants would be covered by NASA’s China Funding Restriction.

 However, that is not the issue here, as there was no evidence presented that defendant ever

 collaborated with a Chinese university in conducting his NASA-funded research, or used

 facilities, equipment, or funds from a Chinese university in the course of such research.

 Instead, the issue is whether the evidence is sufficient that a rational jury could have

 inferred that defendant knew his holding a professorship at BJUT would completely bar

 his involvement in NASA-funded research under the China Funding Restriction. Given

 the lack of evidence that defendant was aware of such an expansive interpretation of

 NASA’s China Funding Restriction, the Court concludes that, even viewing all the

 evidence in the light most favorable to the government, no rational jury could conclude

 that defendant acted with a scheme to defraud NASA in failing to disclose his affiliation


        8
         Again, as noted previously, the submission of a letter indicating a long-term collaboration
 with a Chinese university to NASA itself would appear contrary to the government’s theory that
 defendant was hiding his affiliation with a Chinese university for the purpose of defrauding NASA.
                                                  49


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 49 of 52 PageID #:
                                   2344
 with BJUT to UTK. Accordingly, for this alternate reason, defendant’s motion for

 judgment of acquittal on all three counts of wire fraud (Counts 1, 2, and 3) will be

 GRANTED, and defendant will be adjudged ACQUITTED on those counts.

        C.     False Statements

        Five elements comprise a § 1001 offense for making false statements: “(1) the

 defendant made a statement; (2) the statement is false or fraudulent; (3) the statement is

 material; (4) the defendant made the statement knowingly and willfully; and (5) the

 statement pertained to an activity within the jurisdiction of a federal agency.” United States

 v. Steele, 933 F.2d 1313, 1318–19 (6th Cir. 1991). Pursuant to 18 U.S.C. § 2, however, a

 defendant can be guilty of violating § 1001 as a principal even if he did not make the false

 statements himself, so long as the evidence shows that he caused the false statements to be

 made. United States v. Brown, 151 F.3d 476, 486 (6th Cir. 1998).

        To be guilty of causing a false statement to be made under 18 U.S.C. § 2, there must

 be evidence that the “defendant shared in the criminal intent of the principal.” Brown,

 151 F.3d at 486 (internal quotation marks omitted). Accordingly, “‘to convict a person

 accused of making a false statement, the government must prove not only that the statement

 was false, but that the accused knew it to be false. Thus, the government is required to

 show that the misrepresentation was not made innocently or inadvertently.’” Id. (quoting

 United States v. Curran, 20 F.3d 560, 567 (3d Cir. 1994)).




                                              50


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 50 of 52 PageID #:
                                   2345
        The statements alleged to be false here are the certifications in the following

 invoices submitted by UTK as part of receiving disbursement of funds on the JPL

 Subcontract:

           90080002            2/15/2017       $7,332.97        GE 8-O
           90080450            3/9/2017        $7,812.45        GE 8-P
           90082670            7/24/2017       $11,202.74       GE 8-T

 [Doc. 3, pp. 15–16]. Those certifications stated that “all expenditures reported (or payment

 requested are for appropriate purposes and in accordance with the provisions of the

 application and award documents” [GE 8-O; GE 8-P; GE 8-T]. The UTK employees who

 signed the certifications on these invoices believed that the certifications were true at the

 time they signed [Doc. 114, pp. 202, 214, 216].

        The question with regard to the false statements charges is whether defendant knew

 that these certifications were false.     And this question again implicates defendant’s

 vagueness argument, because, to know that these statements were false, defendant would

 necessarily have to know that he was in violation of the terms of the JPL Subcontract award

 documents, specifically, the China Funding Restriction term, by virtue of his affiliation

 with BJUT.

        The Court previously explained why the evidence presented at trial was insufficient

 to show that defendant had knowledge that his position at BJUT necessarily violated

 NASA’s China Funding Restriction, and therefore concluded that no rational jury could

 have determined that defendant had a scheme to defraud NASA by hiding his BJUT

 affiliation from UTK. See supra pp. 39–45. The Court will not repeat that evidence here
                                              51


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 51 of 52 PageID #:
                                   2346
 but incorporates its earlier analysis. With regard to the false statements charges, because

 the government failed to adequately prove that defendant understood that his affiliation

 with BJUT violated NASA’s China Funding Restriction, the Court concludes that no

 rational jury could find beyond a reasonable doubt that defendant knew that the

 certifications that he caused UTK to submit with the invoices for disbursement of funds

 under the JPL Subcontract were false. And, absent evidence that defendant knew these

 statements to be false, he cannot be guilty of causing false statements to be made, even

 under § 2. See Brown, 151 F.3d at 486. Accordingly, defendant’s motion for judgment of

 acquittal on all three counts of causing false statements to be made on a matter within the

 jurisdiction of the executive branch of the United States government (Counts 4, 5, and 6)

 will be GRANTED, and defendant will be adjudged ACQUITTED on those counts.

 V.     Conclusion

        For the reasons stated above, defendant’s Rule 29 motion for a judgment of acquittal

 is GRANTED and defendant is ACQUITTED on all counts of the indictment.

        IT IS SO ORDERED.

                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             52


Case 3:20-cr-00021-TAV-DCP Document 141 Filed 09/09/21 Page 52 of 52 PageID #:
                                   2347
